Judgment, Supreme Court, Nassau County (Gabriel Kohn, J.), entered on or about December 20, 1994, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied, and the complaint reinstated.
In light of the holding of the United States Supreme Court in Medtronic, Inc. v Lohr (518 US —, 116 S Ct 2240), it is clear that plaintiffs’ claims concerning the design and manufacture of a pacemaker lead, which are based in negligence, strict products liability and breach of warranty, are not preempted by Federal law merely because the device had undergone the premarket notification procedure required by the Food and Drug Administration. The judgment dismissing the complaint solely on that ground should therefore be reversed and the matter remanded. Concur—Rosenberger, J. P., Ellerin, Rubin, Kupferman and Tom, JJ.